        Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 1 of 53



Rebecca K. Smith
PUBLIC INTEREST DEFENSE CENTER, PC
P.O. Box 7584
Missoula, MT 59807
(406) 531-8133
publicdefense@gmail.com

Timothy M. Bechtold
BECHTOLD LAW FIRM, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net

Attorneys for Plaintiffs


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

ALLIANCE FOR THE WILD
ROCKIES, NATIVE ECOSYSTEMS
COUNCIL.
          Plaintiffs,
vs.                                     CV- 20-

LEANNE MARTEN, Regional
Forester of Region One of the U.S.
Forest Service, UNITED STATES           COMPLAINT FOR INJUNCTIVE
FOREST SERVICE, an agency of the        AND DECLARATORY RELIEF
U.S. Department of Agriculture, and
UNITED STATES FISH & WILDLIFE
SERVICE, an agency of the U.S.
Department of Interior.

             Defendants.
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 2 of 53



                              I. INTRODUCTION

1.   This is a civil action for judicial review under the citizen suit provisions of

     the Administrative Procedure Act and Endangered Species Act of the U.S.

     Forest Service’s (Forest Service) authorizations, practices, analyses, and

     lack thereof on the Helena-Lewis and Clark National Forest (Forest) related

     to and regarding the Stonewall Vegetation Project (Project) and Forest Plan

     Amendment #35.

2.   Plaintiffs Native Ecosystems Council and Alliance for the Wild Rockies

     attest that the decisions approving the challenged authorizations, practices,

     analyses, and lack thereof are arbitrary and capricious, an abuse of

     discretion, and/or otherwise not in accordance with law.

3.   Defendants’ actions or omissions violate the National Environmental Policy

     Act (NEPA), 42 U.S.C. § 4331 et seq., the National Forest Management

     Act (NFMA), 16 U.S.C. § 1600 et seq., the Endangered Species Act (ESA),

     16 U.S.C. § 1531 et seq., and the Administrative Procedure Act (APA), 5

     U.S.C. §§ 701 et seq.

4.   Plaintiffs request that the Court either vacate the decision authorizing the

     Project and Forest Plan Amendment pursuant to 5 U.S.C. § 706(2)(A)

     and/or 16 U.S.C. § 1540(g) and/or enjoin implementation of the Project.

5.   Plaintiffs seek a declaratory judgment, injunctive relief, the award of costs


                                         1
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 3 of 53



     and expenses of suit, including attorney and expert witness fees pursuant to

     the Equal Access to Justice Act, 28 U.S.C. § 2412, and/or the Endangered

     Species Act, 16 U.S.C. § 1540(g)(4), and such other relief as this Court

     deems just and proper.

                              II. JURISDICTION

6.   This action arises under the laws of the United States and involves the

     United States as a Defendant. Therefore, this Court has subject matter

     jurisdiction over the claims specified in this Complaint pursuant to 28

     U.S.C. §§ 1331, 1346.

7.   An actual controversy exists between Plaintiffs and Defendants. Plaintiffs’

     members use and enjoy the Helena-Lewis and Clark National Forest for

     hiking, fishing, hunting, camping, photographing scenery and wildlife, and

     engaging in other vocational, scientific, spiritual, and recreational activities.

     Plaintiffs’ members intend to continue to use and enjoy the area frequently

     and on an ongoing basis in the future.

8.   The aesthetic, recreational, scientific, spiritual, and educational interests of

     Plaintiffs’ members have been and will be adversely affected and

     irreparably injured if Defendants implement the Project. These are actual,

     concrete injuries caused by Defendants’ failure to comply with mandatory

     duties under ESA, NFMA, NEPA, and the APA. The requested relief would


                                         2
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 4 of 53



      redress these injuries and this Court has the authority to grant Plaintiffs’

      requested relief under 28 U.S.C. §§ 2201 & 2202, and 5 U.S.C. §§ 705 &

      706.

9.    Plaintiffs submitted timely written comments and objections concerning the

      Project and Forest Plan amendment in the available administrative review

      process, thus they have exhausted administrative remedies. Therefore, the

      Court has jurisdiction to review Plaintiffs’ APA claims.

10.   Plaintiffs submitted a 60 Day Notice of Intent to Sue under the ESA to

      Defendants over 60 days prior to filing this complaint. Thus, this Court has

      jurisdiction over Plaintiffs’ ESA claims.

                                    III. VENUE

11.   Venue in this case is proper under 28 U.S.C. § 1391(e) and LR 3.3(a)(1).

      Defendant Marten resides within the Missoula Division of the United States

      District Court for the District of Montana.

                                   IV. PARTIES

12.   Plaintiff NATIVE ECOSYSTEMS COUNCIL is a non-profit Montana

      corporation with its principal place of business in Three Forks, Montana.

      Native Ecosystems Council is dedicated to the conservation of natural

      resources on public lands in the Northern Rockies. Its members use and

      will continue to use the Helena-Lewis and Clark National Forest for work


                                          3
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 5 of 53



      and for outdoor recreation of all kinds, including fishing, hunting, hiking,

      horseback riding, and cross-country skiing. The Forest Service's unlawful

      actions adversely affect Native Ecosystems Council’s organizational

      interests, as well as its members’ use and enjoyment of the Helena-Lewis

      and Clark National Forest, including the Project area. Native Ecosystems

      Council brings this action on its own behalf and on behalf of its adversely

      affected members.

13.   Plaintiff ALLIANCE FOR THE WILD ROCKIES is a tax-exempt, non-

      profit public interest organization dedicated to the protection and

      preservation of the native biodiversity of the Northern Rockies Bioregion,

      its native plant, fish, and animal life, and its naturally functioning

      ecosystems. Its registered office is located in Missoula, Montana. The

      Alliance has over 2,000 individual members, many of whom are located in

      Montana. Members of the Alliance observe, enjoy, and appreciate

      Montana’s native wildlife, water quality, and terrestrial habitat quality, and

      expect to continue to do so in the future, including in the Project area in the

      Helena-Lewis and Clark National Forest. Alliance’s members’ professional

      and recreational activities are directly affected by Defendants’ failure to

      perform their lawful duty to protect and conserve these ecosystems as set

      forth below. Alliance for the Wild Rockies brings this action on its own


                                          4
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 6 of 53



      behalf and on behalf of its adversely affected members.

14.   Defendant LEANNE MARTEN is the Regional Forester for the Northern

      Region/Region One of the U.S. Forest Service, and in that capacity is

      charged with ultimate responsibility for ensuring that decisions made at

      each National Forest in the Northern Region, including the Helena-Lewis

      and Clark National Forest, are consistent with applicable laws, regulations,

      and official policies and procedures.

15.   Defendant UNITED STATES FOREST SERVICE (Forest Service) is an

      administrative agency within the U.S. Department of Agriculture, and is

      responsible for the lawful management of our National Forests, including

      the Helena-Lewis and Clark National Forest.

16.   Defendant UNITED STATES FISH AND WILDLIFE SERVICE (FWS) is

      an administrative agency within the U.S. Department of Interior, and is

      responsible for the lawful management of species listed under the

      Endangered Species Act.

                       V. FACTUAL ALLEGATIONS

17.   The Forest Service issued a final EIS for the Project on August 24, 2015,

      and issued a Record of Decision authorizing the Project and Forest Plan

      Amendment #31 on August 25, 2016.

18.   The Forest Service produced a Biological Assessment for the Project on


                                         5
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 7 of 53



      August 8, 2016.

19.   The Forest Service received a Biological Opinion for the Project from FWS

      on August 24, 2016.

20.   Plaintiffs filed a complaint against the Project and Forest Plan amendment

      on February 17, 2017.

21.   On May 30, 2017, this Court issued a preliminary injunction against the

      Project.

22.   On July 17, 2017, a wildfire, later named the Park Creek fire, started in the

      northern portion of the Project area, and the litigation was subsequently

      stayed.

23.   On January 19, 2018, the Forest Service filed a motion for a voluntary

      remand without vacatur in order to conduct supplemental environmental

      analysis for the Project.

24.   On June 12, 2018, this Court granted in part and denied in part the Forest

      Service’s motion: the Court granted the remand, but denied the request to

      remand without vacatur; the decision authorizing the Project and Forest

      Plan amendment was vacated.

25.   In August 2019, the Forest Service produced a final Supplemental EIS for

      the Project and Forest Plan amendment.

26.   On December 19, 2019, the Forest Service issued a Record of Decision


                                         6
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 8 of 53



      authorizing the Project and Forest Plan amendment, which is now referred

      to as “Amendment #35.” The Forest Service authorized “Alternative 4”

      from the Supplemental EIS, with the exceptions of units 46aa and 46ab and

      maintenance on Forest Service Road 607-C1. Alternative 4 consists of the

      remaining units within the Stonewall Project boundary that were not

      affected by the Park Creek fire.

27.   The July 29, 2019 species list for the Helena National Forest includes

      grizzly bear (threatened), lynx (threatened), lynx critical habitat, bull trout

      (threatened), bull trout critical habitat, and wolverine (proposed).

28.   The Forest Service did not reinitiate ESA consultation for the Project for

      grizzly bear, lynx, lynx critical habitat, bull trout, or bull trout critical

      habitat.

29.   Forest Plan Amendment #35 exempts the Project from complying with

      multiple Forest Plan standards that limit logging and road density in elk

      habitat, including (1) Forest-wide Big Game Standard 3, which requires

      retention of hiding cover on elk summer range, (2) Forest-wide Big Game

      Standard 3, which requires retention of thermal cover on elk winter range,

      (3) Forest-wide Big Game Standard 4a, which limits open road densities in

      elk habitat during the big game hunting season depending on the amount of

      elk hiding cover available, and (4) Management Area T-2 standard, which


                                            7
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 9 of 53



      requires retention of thermal cover on elk winter range.

STONEWALL PROJECT AREA & ACTIVITIES

30.   The Project area is on the Lincoln Ranger District of the Helena National

      Forest, approximately four miles north and west of the town of Lincoln,

      Montana.

31.   The Project area covers approximately 24,010 acres (approximately 23,670

      acres are National Forest System lands) within Lewis and Clark and Powell

      Counties, Montana.

32.   The Project authorizes management activities on 1,381 acres, including

      logging on 1,112 acres, prescribed burning on 269 acres, 0.9 miles of

      temporary road building, and road maintenance or reconstruction on 25

      miles of roads.

33.   The Forest Service estimates that logging will occur over five years, and

      burning and hand thinning would occur over 10 years.

34.   The Project is economically inefficient when all activities are considered.

PARK CREEK FIRE

35.   When the Project was originally proposed, the Forest Service represented

      that the Project area needed large-scale logging and burning to avoid

      “catastrophic” wildfire.

36.   However, a wildfire did start in the Project area prior to implementation of


                                         8
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 10 of 53



      the Project, and the results were dramatically different than the Forest

      Service’s dire predictions.

37.   As shown in the map below, in terms of soil burn severity, the vast majority

      of the area within the Park Creek fire perimeter – 70% – was unburned or

      burned with very low or low severity (light gray and green). Only a very

      small portion of the area – 8% – burned at high severity (black).




38.   In terms of vegetation, the Forest Service states that “[t]he mixed severity of

      the fire resulted in a mosaic of conditions on the landscape where the fire

      burned, similar to the effects of the planned prescribed burns in the 2016


                                         9
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 11 of 53



      project decision. These conditions include the creation of openings, the

      reduction of ladder fuels and ground fuels, and unburned areas in between

      [].”

39.   More specifically, only 19% of the Project area experienced high vegetation

      mortality, while the majority of the Project area was unburned or

      experienced low vegetation mortality.

40.   The Forest Service never squares its dire predictions of “catastrophic”

      wildfire with the actual results of the Park Creek fire – a mixed severity fire

      that burned in a natural mosaic pattern with the majority of the area

      unburned or burning at low severity with low mortality.

41.   Instead of addressing these facts and their implications with integrity, in the

      Supplemental EIS, the Forest Service reprints the statement of a timber

      industry group opining that “needed treatments [were] held up in court and

      subsequently impacted by a catastrophic wildfire.” Instead of correcting

      this misstatement, the Forest Service simply states: “Thank you for your

      comments.”

GRIZZLY BEAR

42.   The grizzly bear is listed as a threatened species under the Endangered

      Species Act.

43.   Grizzly bears are present on the Helena National Forest.


                                         10
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 12 of 53



44.   The Project area is located in the southern portion of the Northern

      Continental Divide Ecosystem (NCDE) Grizzly Bear Recovery Zone.

45.   Resident and/or traveling grizzly bears may be present throughout the entire

      Project area.

46.   The Montana Department of Fish, Wildlife, and Parks (FWP) has informed

      the Forest Service that the “Blackfoot Travel Plan area,” which includes the

      Project area, “is exceedingly important to recovering grizzly bear

      populations in the southern NCDE.”

47.   The Project area is within the Landers Fork Bear Management Unit (BMU)

      and includes portions of the Arrastra and Red Mountain BMU sub-units.

48.   The 2019 Project ROD restricts all Project activities to the Arrastra subunit.

49.   The original BA and BiOp/concurrence for the Project were prepared in

      2016.

50.   Subsequently, in 2018, the Forest Service amended its Forest Plan to add

      new management direction for grizzly bears, and remove some of the

      existing management direction for grizzly bears. FWS provided a new

      Biological Opinion and Incidental Take Statement for this Forest Plan

      amendment for grizzly bears (“programmatic grizzly BiOp”).

51.   The programmatic grizzly BiOp mandates several new requirements that

      were not in effect, and therefore not addressed, in the original 2016 Project


                                         11
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 13 of 53



      ESA consultation.

52.   The programmatic grizzly BiOp mandates: “Concurrent, temporary

      increases in OMRD or TMRD, or concurrent temporary decreases in secure

      core for projects (as defined in the glossary for the NCDE) on NFS lands

      shall not occur in more than 3 adjacent grizzly bear management subunits

      on each National Forest.” There is no analysis of this requirement in the

      original Project ESA consultation.

53.   The programmatic grizzly BiOp mandates: “If on-the-ground project

      implementation exceeds five years out within a grizzly bear subunit . . . the

      level of take exempted under this biological opinion would be exceeded.”

      There is no analysis of this requirement in the original Project consultation,

      and the Project may take up to 10 years to complete.

54.   The programmatic grizzly BiOp mandates: “[t]emporary increases in open

      and total motorized route densities and temporary decreases in secure core

      would be allowed for projects (see “project” definition in the glossary).

      However, temporary deviations from baseline conditions will not exceed a

      five percent increase for OMRD, a three percent increase for TMRD, and a

      two percent decrease for security core. Temporary deviations will be

      calculated using a ten-year running average for each bear management

      subunit (procedures for this calculation are presented in Appendix 2; see


                                         12
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 14 of 53



      NCDE-STD-AR-03 for details).” There is no analysis of this requirement in

      the original Project consultation.

55.   The programmatic grizzly BiOp states: “The existing condition in the

      Arrastra Mountain subunit currently exceeds the recommended level for

      TMRD at 21 percent, but will meet the recommended level after full

      implementation of the Blackfoot travel plan (TMRD will decrease to 17

      percent).”

56.   The Forest Service did not reinitiate ESA consultation on grizzly bears to

      provide a second-tier consultation for the Project that acknowledges and

      confirms that the Project complies with the requirements of the 2018

      programmatic BiOp.

57.   The original Project consultation does not disclose the fact that the Arrastra

      subunit currently violates the 19% TMRD limit, but instead represents that

      the opposite is true.

58.   The Supplemental EIS for the Project makes the same false representation:

      “The biological assessment (USDA Forest Service 2016a, page 42)

      concludes that the Arrastra subunit meets the 19/19/68 guidelines for open

      motorized route density, total motorized route density and security core

      habitat under the existing condition, during implementation, and

      post-project.”


                                           13
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 15 of 53



59.   Additionally, the 2019 ROD continues to make this false representation:

      “The Arrastra Mountain subunit meets the 19/19/68 guidelines for open

      motorized route density, total motorized route density, and Core area before,

      after and during project implementation.”

60.   A road can only be deducted from TMRD if it is decommissioned.

61.   The Blackfoot Travel Plan committed the Forest Service to

      decommissioning 213 miles of roads.

62.   As of June 29, 2020, the Forest Service has only actively decommissioned

      65 miles of roads, while the agency represents that an additional 30 miles

      have been “naturally reclaimed.”

63.   Thus, at most, the Forest Service has only decommissioned 95 miles (45%)

      of the 213 miles it promised to decommission in its 2016 analysis.

64.   Furthermore, as of June 29, 2020, the Forest Service indicates that no

      decommissioning has occurred in the Arrastra subunit at all. In other words,

      as of June 29, 2020, the Arrastra subunit still has 21% TMRD.

65.   The Project will temporarily further degrade the condition in the Arrastra

      subunit during Project implementation by allowing construction and use of

      0.9 miles temporary roads, which increases total motorized route density.

66.   The Forest Service admits that “some displacement of bears is expected

      while treatments are being implemented” for the Project.


                                         14
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 16 of 53



67.   The Forest Service admits that “in the short term there will be a reduction in

      cover and forage, increased potential for displacement of bears and an

      increased risk of bear/human conflicts” caused by Project implementation.

68.   The Project is likely to adversely affect grizzly bears.

LYNX

69.   The Canada lynx is listed as a threatened species under the Endangered

      Species Act.

70.   Lynx are present on the Helena National Forest.

71.   The Project area is within lynx Critical Habitat Unit 3.

72.   The entire Project area is within designated occupied and core lynx habitat

      as well as lynx critical habitat.

73.   The Project area is fully contained within two Lynx Analysis Units: BL-07

      and BL-08.

74.   BL-07 is 26,662 acres and has a road density of 2.8 miles/square mile.

75.   BL-08 is 27,549 acres and has a road density of 1.9 miles/square mile.

76.   The Project allows logging on 910 acres within BL-07 and 83 acres within

      BL-08.

77.   The Project allows burning on 48 acres within BL-07.

78.   The Forest Service represents that the Project will regenerate, i.e. clearcut,

      327 acres in BL-07.


                                          15
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 17 of 53



79.   The Forest Service represents that the Project will remove 319 acres of

      stand initiation structural stage that currently provides snowshoe hare

      habitat in BL-07.

80.   The Forest Service represents that the Project will remove 120 acres of

      multi-storied structural stage that currently provides winter snowshoe hare

      habitat in BL-07 and will remove 81 acres of multi-storied structural stage

      that currently provides winter snowshoe hare habitat in BL-08.

81.   The existing condition in the BL-07 and BL-08 changed as a result of the

      Park Creek wildfire.

82.   At the time of the original 2016 Project analysis, BL-07 had 2.4% early

      stand initiation (420 acres) and 47.6% multi-storied mature forest (8,401

      acres).

83.   At the time of the original 2016 Project analysis, BL-08 had 45.7% early

      stand initiation (9,787 acres) and 13.8% multi-storied mature forest (2,953

      acres).

84.   At the time of the original Project analysis, the Forest Service anticipated

      that Project implementation would result in 9.2% early stand initiation

      (1,630 acres) and 45.8% multi-storied mature forest (8,068 acres) in BL-07.

85.   At the time of the original Project analysis, the Forest Service anticipated

      that Project implementation would result in 46.4% early stand initiation


                                         16
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 18 of 53



      (9,941 acres) and 13.1% multi-storied mature forest (2,806 acres) in BL-08.

86.   The existing condition now in BL-07 is 20.6 % in early stand initiation

      (3,628 acres) and 37.4 % in multi-storied mature forest (6,595 acres).

87.   The existing condition now in BL-08 is 67.5 % in early stand initiation

      (14,456 acres) and 7.4 % in multi-storied mature forest (1,576 acres).

88.   Post-Project, BL-07 will have 24.8 % in early stand initiation (4,365 acres)

      and 36.7 % in multi-storied mature forest (6,475 acres).

89.   Post Project, BL-08 will have 67.5 % in early stand initiation (14,456 acres)

      and 7.0 % in multi-storied mature forest (1,495 acres).

90.   The numbers discussed above are set forth in the table below:

                 2016             2016           Current           Current
                 Existing         Anticipated    Existing          Anticipated
                 Condition        Project        Condition         Project
                                  Effects                          Effects
 BL-07 early     2.4%             9.2%           20.6 %            24.8 %
 stand
 initiation
 BL-07 multi-    47.6%            45.8%          37.4 %            36.7 %
 story mature
 BL-08 early     45.7%            46.4%          67.5 %            67.5 %
 stand
 initiation
 BL-08 multi-    13.8%            13.1%          7.4 %             7.0 %
 story mature




                                         17
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 19 of 53



91.   The Kosterman Thesis found that “the percentage of young regenerating

      forest had a strong positive linear appearance until the composition reached

      approximately 10-15% of the core area. Above this level of composition, the

      probability of producing a litter declined (Figure 3). . . . home ranges with

      greater proportions of young forest (i.e. >15%) may compromise foraging

      habitat for lynx in the winter.”

92.   The Kosterman Thesis found: “Current management of US Forest Service

      lands that contain lynx habitat allows for no greater than 30% young forest

      within a predefined lynx analysis unit (Ruediger et al. 2000, USFS 2007).

      We suggest 10-15% composition of young regenerating forest may be more

      appropriate, and suggest that lesser amounts (<10%) and greater amounts

      (>15%) may negatively affect lynx reproductive output.”

93.   As noted above, the BA and BiOp for the Project were prepared in 2016.

94.   Subsequently, in October 2017, FWS issued a programmatic Biological

      Opinion (programmatic lynx BiOp) for the impact of the Northern Rockies

      Lynx Management Direction on lynx critical habitat.

95.   The programmatic lynx BiOp states: “This consultation represents the first

      tier of a tiered consultation framework, with each subsequent project that

      may affect lynx critical habitat as implemented under the NRLMD being the

      second tier of consultation. These second tier consultations would reference


                                         18
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 20 of 53



      back to this biological opinion to ensure that the effects of specific projects

      under consultation are commensurate with the effects anticipated in this

      biological opinion.”

96.   The programmatic lynx BiOp further mandates: “Projects that occur within

      matrix habitat must still be analyzed for potential effects to matrix habitat.

      As for all critical habitat, including matrix habitat, the Forest Service may

      use the guidance in the Service’s 2014 critical habitat designation (79 FR

      54782) to assess and/or reduce or avoid negative effects on critical habitat.”

97.   In particular, the matrix analysis must analyze whether “activities create a

      barrier or impede lynx movement between patches of foraging habitat and

      between foraging and denning habitat or if they adversely affect adjacent

      foraging and denning habitat.”

98.   The programmatic lynx BiOp also mandates: “Future site-specific

      consultations on projects will provide both the amount of PCE 1a within the

      action area LAU(s) and the amount of PCE 1a affected by the action, thus,

      analyzing the specific amount of PCE 1a that will be affected.”

99.   Regarding the effects of the Project on lynx, the agencies did not reinitiate

      ESA consultation on the Project to analyze the effects on lynx in light of the

      new post-wildfire baseline.

100. Regarding lynx critical habitat, the Forest Service did not prepare a


                                         19
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 21 of 53


      second-tier consultation for this Project that (a) “reference[s] back to [the

      2017 programmatic lynx] biological opinion to ensure that the effects of

      specific projects under consultation are commensurate with the effects

      anticipated in [the 2017 programmatic lynx] biological opinion,” (b)

      addresses whether the Project will impact matrix habitat located between

      foraging/denning habitat patches, which requires a map of these areas

      overlaid with a map of Project units, or (c) discloses the post-fire baseline

      amount of PCE1a within the Project area, as well as the amount affected by

      the Project, or (d) provides the updated baseline post-Park Creek fire in

      general and conducts an analysis of impacts to critical habitat based on that

      new baseline.

101. The Project is likely to adversely affect lynx and lynx critical habitat.

BULL TROUT & BULL TROUT CRITICAL HABITAT

102. The original 2016 Project consultation found that “[r]oad use, construction,

      and maintenance activities from the Stonewall Project would produce a

      short-term increase in sediment delivery that results in a minor ‘degrade’ to

      the sediment indicator in the Beaver Creek and Keep Cool Creek HUCs

      (Table 4).”

103. The original 2016 Project consultation found: “The Stonewall Project would

      occur in an area of degraded baseline conditions. Baseline conditions for


                                         20
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 22 of 53


      sediment, substrate embeddedness, and the integrated primary habitat

      indicator are rated [Functioning at Unacceptable Risk “FUR”] in four of the

      five HUCs of the Stonewall Project action area.”

104. The original 2016 Project consultation found: “The greatest potential

      effects to bull trout from the Stonewall Project are due to increased

      sediment delivery to streams from use of the existing road system . . . ..”

105. Thus, FWS found: “additional sediment resulting from the Stonewall

      Project will result in a low level of injury or mortality to individual bull

      trout that is additive to the existing effects from baseline conditions.”

106. After the Park Creek fire, the Forest Service acknowledged: “Fire

      suppression, post-fire suppression rehabilitation and Burned Area

      Emergency Response activities likely led to short-term increases in

      sediment delivery to streams from roads.”

107. Additionally, “[p]eak flows and sediment delivery to streams in burned

      drainages . . . are expected to increase in frequency and magnitude,

      primarily in short-term localized pulses for the first several years following

      the fire.”

108. In the 2019 ROD, the Forest Service discloses that “other roads that will not

      be addressed in this project have sediment delivery sites that will continue

      the ongoing and historic anthropogenic sediment delivery to streams. Such


                                          21
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 23 of 53


      adverse effects have not undergone consultation . . . .”

109. Although the adverse effects from “other roads” in the Project area have not

      undergone consultation, and although the Park Creek fire creates a new,

      more-degraded baseline and new reasonably foreseeable sedimentation and

      temperature effects for bull trout and bull trout critical habitat in the Project

      area, the agencies did not reinitiate ESA consultation on the Project.

110. The Project is likely to adversely affect bull trout and bull trout critical

      habitat.

ELK

111. Elk are a management indicator species on the Helena National Forest.

112. The Project area is in Hunting District 281.

113. Two elk herds use the Project area: Keep Cool Elk Herd and Beaver Creek

      Elk Herd.

114. The existing condition for both Elk Herd Units (EHUs) fail to comply with

      Forest Plan Standard 3 in terms of hiding cover.

115. Both EHUs also fail to comply with Forest Plan Standard 3 in terms of

      thermal cover.

116. Both EHUs also fail to comply with Forest Plan Standard 4a, which requires

      a combination of a minimal amount of hiding cover and a maximum open

      road density.


                                          22
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 24 of 53


117. Although neither EHU complies with the Forest Plan, the Project would

      allow the removal of 2,055 acres of hiding cover in the Beaver Creek EHU

      and 49 acres of hiding cover in the Keep Cool EHU.

118. In the Beaver Creek EHU, the Project will reduce hiding cover from 42% to

      36%, and in the Keep Cool EHU, the Project will reduce hiding cover from

      23% to 22%.

119. The Project will move these elk herd units further away from consistency

      with Forest Plan Standard 3 and 4a.

120. Current open road density in the Beaver Creek EHU during hunting season

      is 1.4 miles/square mile.

121. Current road density in the Keep Cool EHU during hunting season is 1.3

      miles/square mile.

122. The Project will allow the construction of approximately 0.9 miles of

      temporary road in the Beaver Creek EHU.

123. The Project will allow the reopening of an additional 9.6 miles of currently

      closed roads to serve as log-hauling routes in the Beaver Creek EHU.

124. Open road density during Project implementation in the Beaver Creek EHU

      during hunting season would increase to 1.7 miles/square mile.

125. The Project does not meet Forest Plan Standard 3 for Hiding Cover, Forest

      Plan Standard 3 for Thermal Cover, Forest Plan Standard 4a for open road


                                        23
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 25 of 53


      density and hiding cover, the 50 percent recommendation (Christensen et al

      1993) for Habitat Effectiveness, or the 30 percent recommendation (Hillis et

      al 1991) for Security Habitat.

126. Despite the failing condition of the Project area, the EIS represents:

      “Conclusions and Determination . . . Hunting opportunities would be

      maintained and based on the analysis presented above and the following

      rationale, adequate elk habitat would continue to be available within both

      units to support desired levels of elk.”

127. The 2019 ROD continues to represent: “Hunting opportunities will be

      maintained and adequate elk habitat will continue to be available to support

      desired levels of elk.”

128. The EIS further states: “elk security and walk-in hunting opportunity

      objectives identified for this EMU (MFWP 2005) would be maintained.”

129. The EIS further states: “Elk habitat would continue to be abundant and

      well-distributed and species’ viability would be maintained across the

      Forest.”

130. The 2019 ROD continues to represent: “elk habitat should remain abundant

      and well distributed across the Forest. It is anticipated that the Forest will

      retain habitat components necessary to maintain a viable and huntable elk

      population.”


                                          24
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 26 of 53


131.   The EIS further represents: “Of the primary [Montana Fish, Wildlife, and

       Parks] population parameters likely to be impacted by elk security habitat

       on the Helena National Forest (namely, total population numbers and

       bull/cow ratios), total numbers on average have met Montana Elk Plan

       objectives for the past several years. The project would make no changes

       that would influence this.”

132. The EIS further represents: “[w]hile many factors contribute to elk

       numbers, exempting the project from Standards 3 and 4a, and hiding cover

       and thermal cover standards for management areas T-2 and T-3, should not

       preclude the ability of Montana Department of Fish, Wildlife, and Parks to

       realize its elk objectives in this hunting district.”

133. The 2019 ROD continues to represent: “elk populations - and their viability

       - are more likely to be controlled by harvest than by limits in cover [].

       Furthermore, implementation of this project, and others for which a Forest

       Plan amendment has been or could be applied, should not impede the ability

       of the Forest to maintain and/or improve big game security while providing

       for an extended hunting season – the intent of Standard 4(a). The metrics

       used by Montana Department of Fish, Wildlife, and Parks to determine if

       elk objectives are being met indicate that for the most part the hunting

       districts that overlap with the Forest are at or above Montana Fish, Wildlife


                                            25
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 27 of 53



      and Parks objectives.”

134. Forest Plan Standard 6 mandates that “Montana Cooperative Elk-Logging

      Study Recommendations, in [Forest Plan] Appendix C, will be followed

      during timber sale and road construction projects.”

135. In its “Road Management Recommendation,” the Montana Cooperative Elk-

      Logging Study states: “Where maintenance of elk habitat quality and

      security is an important consideration, open road densities should be held to

      a low level and every open road should be carefully evaluated to determine

      the possible consequences for elk.”

136. In the Project EIS, the Forest Service argues that it is complying with this

      “Road Management Recommendation” from the Montana Cooperative Elk-

      Logging Study: “Road management – This recommendation is also

      intended to maintain elk security through management of road densities.

      Implementation of Alternatives 2 and 3 would result in a short-term (5 years

      or less) increase in road density during implementation. New roads would

      not be opened to the public. Elk security would be maintained over the

      long-term and both alternatives are consistent with this recommendation.”

137. In its response to the administrative objection to the Project and Forest Plan

      Amendment, the Forest Service Regional Office stated that the “best

      available science for big game security” is the “Blackfoot methodology” as


                                         26
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 28 of 53



      set forth in the “proposed programmatic forest plan standard defined in the

      Blackfoot non-Winter Travel Plan EIS.”

138. The Blackfoot methodology applies the Hillis elk security concept, with

      modifications so that a 50% minimum of elk security is required, and the

      percentage is calculated with a denominator equivalent to the proportion of

      an Elk Herd Unit within the boundary of the Lincoln Ranger District.

      Additionally, security blocks must be at least 1,000 acres in size and at least

      0.5 miles from a motorized route open to the public between September 1

      and December 1 (archery and rifle hunting season), and blocks do not

      include any constrictions less than ½ mile in width.

139. The Hillis elk security concept was modified for the Blackfoot area because,

      as FWP has explained, “[a]lthough the [Hillis] authors recommended that,

      on their study area, secure patches be a minimum of 250 acres in size and

      comprise at least 30% of a herd unit's fall home range, they were clear that

      where forests are more sparse and where terrain is less formidable (as in the

      [Lincoln Ranger District]), the size of security areas must be significantly

      larger in order to provide similar security to resident elk.”

140. FWP further informed the Forest Service that “security area patch size (250

      acres) and percent retention (30% of an elk analysis unit)” in the Lincoln

      Ranger District is not “supported by either the literature or the [Helena


                                         27
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 29 of 53



      National Forest]’s own analysis.”

141. The revised version of the Project EIS, issued in August 2015, indicates that

      under the Blackfoot methodology, the Project area has only 41% elk

      security in the Beaver Creek Elk Analysis Unit and 36% elk security in the

      Keep Cool Elk Analysis Unit, which both fail the 50% recommendation.

FWP FINDINGS - ELK SECURITY ON THE LINCOLN RANGER DISTRICT

142. In its May 27, 2014 objection to the proposed Blackfoot Travel Plan and

      Travel Plan Forest Plan Amendment, FWP stated: “MFWP's mission is

      broad, but our objection (in this letter) is centered on a specific value for

      which Montana relies on the [Helena National Forest]: the continued

      provision of elk (and other wildlife) hunting opportunities on public lands

      for present and future generations. We further suggest that this value helps

      set the [Helena National Forest] apart from many other forests in the

      National Forest System, with regard to the multiple uses that we offer on

      our public lands in Montana. . . . The [Helena National Forest] is a

      destination for elk hunting in the US, the foundation for which is the

      amount and quality of habitat, security and access afforded on our public

      lands.”

143. FWP further stated: “Recently, the [Helena National Forest] has worked in

      partnership with other East-Side Forests in Montana, MFWP, and the


                                          28
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 30 of 53



      National Forest Northern Region Office to update elk security guidance,

      reflecting the best available science and professional expertise. However,

      despite these efforts, the Big Game Security D[raft] ROD [for a Forest Plan

      Amendment] coupled with the [Travel Plan] FEIS’s preferred Alternative 4

      would actually decrease elk security on the [Helena National Forest]

      compared to alternatives presented in the D[raft] EIS, and would

      cumulatively risk elk populations and the hunting tradition on public land.”

144. FWP further stated: “MFWP objects to the proposed decision to adopt the

      big game security Forest Plan amendment alternative B (preferred

      alternative). This amendment provides for and protects inadequate big game

      security in several Lincoln Ranger District (LRD) Elk Analysis Units-–if it

      were to be implemented in conjunction with the FEIS’s Preferred Travel

      Plan Alternative 4.”

145. In response to the Forest Supervisor’s statement that Travel Plan Alternative

      4 achieves a purpose and need to “[m]ore closely align current science, local

      conditions, and other information with elk security needs that meet the

      intent of the Forest Plan; [and] ensure Helena Forest Plan (USDA Forest

      Service 1986, as amended) management direction applicable to big game

      security is up-todate and based on the best available information,” FWP

      stated, “MFWP disagrees with this statement. We object to its use as a


                                        29
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 31 of 53



      rationale for adopting either the proposed new big game security standard

      (amendment alternative B) or the Blackfoot Travel Plan FEIS Preferred

      Alternative 4. . . . Adoption of Amendment B in conjunction with FEIS

      Alternative 4 would fail to provide or protect adequate big game security

      within much of the [Lincoln Ranger District].”

146. FWP further stated: “the Big Game Security Amendment [draft] ROD,

      implies or cites[] that the total number of elk documented by MFWP

      biologists within hunting districts that include the Lincoln Ranger District

      lands is a correct measure of whether or not adequate secure big game

      habitat is available on Forest Service lands. This is inappropriate because

      the correct measures of big game security are annual bull survival rates and

      the degree to which big game are retained on public land during the fall

      hunting season.”

147. FWP further stated: “MFWP supports the concept that, on the [Lincoln

      Ranger District], providing adequately large, properly configured, well

      distributed, and numerous patches of non-motorized secure fall habitat

      within the [Lincoln Ranger District]'s Elk Analysis Units (EAUs) would

      ensure annual bull survival objectives are met and would reduce the

      likelihood of public elk leaving public lands during the fall hunting season.

      While it is true that MFWP biologists collaborated closely with USFS


                                        30
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 32 of 53



     biologists (and, in fact, provided the data, analysis, and professional opinion

     that formed the basis of big game security Amendment Alternative B),

     MFWP's recommendations were explicitly predicated and dependent upon

     the adoption of a Travel Plan closely aligned with FEIS Alternative 3. In

     some EAUs, Big Game Security Amendment alternative B will not provide

     or protect adequate fall big game security if the Preferred Travel Plan

     Alternative 4 were to be adopted.”

148. In previous comments to the Forest Service, FWP had found: “Although elk

     populations have generally increased in hunting districts that include Helena

     National Forest land since adoption of the 1986 HNF Forest Plan, the

     number of elk that spend summer and fall on the Lincoln Ranger District

     (LRD) have not. . . . Bull survival is low relative to FWP objectives in 3 of

     the 4 elk hunting districts that include the Lincoln Ranger District; the one

     exception being hunting district (HD) 339 where special regulations

     specifically limit bull harvest opportunity. FWP recommends that land

     managers provide enough secure habitat during fall to meet annual bull

     survival objectives while maintaining general bull harvest opportunity. . . .

     Neither public land populations nor bull ratios in the Lincoln valley have

     increased despite the near elimination of antlerless harvest opportunity and

     the adoption of spike-bull harvest restrictions. In contrast, the number of elk


                                        31
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 33 of 53



      that spend the majority of the year on some nearby private lands has

      increased dramatically between 1986 and 2013. FWP has consistently

      urged the HNF to increase functional fall habitat security on the Lincoln

      Ranger District during the more than 5 years we have participated in the

      non-winter Travel Plan amendment process. Alternative 3 in the Blackfoot

      Non-winter Travel Plan DEIS (hereafter, Alternative 3) fairly represents

      FWP’s recommendations.”

149. FWP also reminded the Forest Service: “FWP biologists consistently argued

      that fall motorized-route density was too high in certain portions of the

      [Lincoln Ranger District] and that specific routes and motorized-use areas

      unacceptably compromised elk habitat security.”

150. Further, FWP had informed the Forest Service that “Although total elk

      numbers are currently within objective in HD 281 (not ‘above’, as stated in

      the DEIS), bull survival (a 3- year average of 9 bulls: 100 cows observed in

      spring) has consistently been well below the objective of 15 bulls: 100 cows

      described in the Montana Final Elk Management Plan (MFWP 2004).”

151. FWP further stated: “Within the Travel Plan FEIS and Big Game Security

      Amendment [draft] ROD, the analysis of overall elk population trend

      mischaracterizes the specific purposes of providing secure big game fall

      habitat. In reality, these purposes should be to: 1) increase bull elk survival,


                                          32
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 34 of 53



      and 2) prevent the displacement of elk from public lands during fall hunting

      seasons.”

152. FWP stated: “The objective of a big game security standard is to ensure that

      adequate and well-distributed secure big game habitat is retained within

      [Lincoln Ranger District] EAUs. The correct measure of the standard's

      adequacy is not elk population counts or trend within MFWP hunting

      districts or FS Elk Analysis Units []. Instead, provision of adequate and

      well-distributed secure public-land habitat is intended both to protect a

      defined proportion of bulls from harvest and to prevent the displacement of

      public elk from public lands during the fall hunting season.”

153. FWP explained: “In managed landscapes, open motorized route density and

      arrangement during the fall hunting season most strongly affects bull

      survival. Inadequate secure public land habitat may also cause elk to

      increase use of nearby private lands that provide only little or no public

      hunting opportunity.”

154. Thus, FWP stated that “implementation of [Travel Plan] Alternative 3

      would increase bull survival on the Travel Plan area and help affected herds

      achieve or maintain FWP bull-ratio objectives going forward.”

155. FWP explained: “Within the Travel Plan FEIS, the use of ‘Elk Herd Unit’

      and ‘Elk Analysis Unit’ (or just, ‘Analysis Unit’) are incorrectly treated as


                                         33
Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 35 of 53



equivalent; they are not. . . . The incorrect use of these terms in the FEIS led

to mistaken conclusions in the Big Game Security Amendment [draft] ROD

that proposed Amendment B would adequately provide and protect fall big

game security habitat under any of the analyzed Travel Plan alternatives.

MFWP worked with USFS biologists to define discrete year-round Elk Herd

Unit boundaries that, in most cases, included both USFS and adjacent

private lands. During later collaborative work to assist the USFS in

developing an amended Big Game Security standard, MFWP recommended

use of the concept of the Elk Analysis Unit, defined as ‘that portion of an

Elk Herd Unit within the Forest Service administrative boundary,’ because

we recognized that USFS planners could neither regulate nor control elk

habitat management outside the National Forest administrative boundary

and that private lands outside the administrative boundary are generally

insecure. This is an important distinction because the authors of the ‘Hillis

Paradigm’ (Hillis et al. 1991) stress that ‘to be biologically meaningful,

analysis unit boundaries should be defined . . . specifically by the local herd

home range during hunting season’ and should not be adjusted for land

ownership. Because significant portions of several [Lincoln Ranger District]

Elk Herd Units are privately managed, and likely insecure, MFWP

biologists recommended that more than the minimum proportion of Elk


                                   34
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 36 of 53



     Analysis Units (within the administrative boundary) be managed as big

     game security habitat in order to meet overall elk habitat requirements. In

     the DEIS Draft Big Game Security Amendment, the [Helena National

     Forest] proposed that 30% of an entire Elk Herd Unit be maintained as

     secure habitat, which followed both the Hillis Paradigm and the

     MFWP/USFS joint Working Group recommendations. However, the FEIS

     Big Game Security Amendment B measures elk security at the Elk Analysis

     Unit level. The USFS analysis in Appendix F (p. 174) therefore incorrectly

     implies that there would be an increase in the ‘desired minimum threshold’

     or ‘Goal’ from 30% to 50% secure habitat because the denominator of the

     ratio is entirely different for each calculation. The 50% standard applied in

     the Preferred Alternative B refers to that portion of an Elk Herd Unit within

     the FS boundary, a.k.a., the Elk Analysis Unit, while the 30% threshold was

     tied to the entire Elk Herd Unit, as above.”

156. FWP stated: “MFWP biologists and managers worked with the [Helena

     National Forest] to develop Big Game Security Amendment Alternative B,

     to replace existing Forest Plan Standard 4(a).”

157. FWP informed the Forest Service: “Changing the big game security

     standard to come into compliance is not sufficient in and of itself; the

     standard must adequately conserve secure habitat.”


                                        35
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 37 of 53



SITE-SPECIFIC PROJECT FOREST PLAN AMENDMENT

158. The Project includes a Project-specific Forest Plan amendment to exempt

      the Project from the following Forest Plan requirements: (1) Forest-wide

      Standard 3 for hiding cover on summer range and thermal cover on winter

      range; (2) Forest-wide Standard 4a for open road densities during the big

      game hunting season; and (3) Management Area T-2 standard for thermal

      cover on winter range.

159. As the Forest Service stated in April 2018 meeting notes: “Elk – we are

      putting aside 4 or 5 standards for elk. We still aren’t meeting standards. The

      effects to elk viability don’t change. What about the effects to hunting

      opportunity? We just need to disclose that there may be an impact to

      hunting opportunity.”

160. No such disclosure of impact to hunting opportunity was disclosed in the

      Supplemental EIS for the Project.

161. In an internal document produced during the Forest Plan revision process,

      the Forest Service represented that as of 2018, only 23 of 42 elk herd units

      (55%) comply with Forest Plan Standard 3 summer range hiding cover

      requirements.

162. In an internal document produced during the Forest Plan revision process,

      the Forest Service represented that as of 2018, no elk herd units comply


                                          36
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 38 of 53



      with Forest Plan Standard 3 winter range thermal cover requirement.

163. In an internal document produced during the Forest Plan revision process,

      the Forest Service represented that as of 2018, only 15 of 40 elk herd units

      (38%) comply with Forest Plan Standard 4a for elk security during the fall

      hunting season.

164. Rather than reducing logging or roads, the Forest Service has instead issued

      a “site-specific” exemption from Forest Plan Standards 4a and/or 3 at least

      eight times prior to this Project’s amendment: (1) Tenmile Project, (2)

      Telegraph Project, (3) Red Mountain Flume/Chessman Project, (4) Cabin

      Gulch Project, (5) Hazardous Tree Removal Project, (6) Cave Gulch

      Project, (7) Jimtown Project, and (8) Miller Mountain Project.

165. The Forest Service is also planning to exempt, or has exempted, the Hogum

      Wildfire Resilience Project from Forest Plan Standards 4a and/or 3.

166. The Forest Service is also planning to exempt, or has exempted, the Boulder

      Baldy Project from Forest Plan Standards 4a and/or 3.

167. The Forest Service is also planning to exempt, or has exempted, the

      Middlemen Project from Forest Plan Standards 4a and/or 3.

168. Thus, the Forest Service has established a practice of exempting any project

      that does not comply with Standards 3 or 4a. This practice of successive

      “site-specific” exemptions amounts to a de facto forest-wide Forest Plan


                                        37
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 39 of 53



      amendment.

169. The Forest Service stated: “This amendment is being completed under the

      requirements of the 1982 [NFMA] regulations.”

170. The 1982 NFMA regulations state:

            Fish and wildlife habitat shall be managed to maintain viable
            populations of existing native and desired non-native vertebrate
            species in the planning area. For planning purposes, a viable
            population shall be regarded as one which has the estimated
            numbers and distribution of reproductive individuals to insure
            its continued existence is well distributed in the planning area.
            In order to insure that viable populations will be maintained,
            habitat must be provided to support, at least, a minimum
            number of reproductive individuals and that habitat must be
            well distributed so that those individuals can interact with
            others in the planning area.

            (a) Each alternative shall establish objectives for the
            maintenance and improvement of habitat for management
            indicator species selected under paragraph (g)(1) of this
            section, to the degree consistent with overall multiple use
            objectives of the alternative. To meet this goal, management
            planning for the fish and wildlife resource shall meet the
            requirements set forth in paragraphs (a)(1) through (a)(7) of
            this section.

            (1) . . . On the basis of available scientific information, the
            interdisciplinary team shall estimate the effects of changes in . .
            .year-long suitability of habitat related to mobility of
            management indicator species. Where appropriate, measures to
            mitigate adverse effects shall be prescribed.

            (2) Planning alternatives shall be stated and evaluated in terms
            of both amount and quality of habitat and of animal population
            trends of the management indicator species.

            (3) Biologists from State fish and wildlife agencies and other
                                         38
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 40 of 53



             Federal agencies shall be consulted in order to coordinate
             planning for fish and wildlife, including opportunities for the
             reintroduction of extirpated species.

             (4) Access and dispersal problems of hunting, fishing, and
             other visitor uses shall be considered.
....

                            VII. CLAIMS FOR RELIEF

                           FIRST CLAIM FOR RELIEF

         The agencies’ failure to reinitiate ESA consultation for the Project

                         for grizzly bears violates the ESA.

171. All previous paragraphs are incorporated by reference.

172. Reinitiation of ESA consultation is required for grizzly bears because either

       “new information reveals effects of the action that may affect [grizzly bears]

       in a manner or to an extent not previously considered” and/or because the

       Project has been “subsequently modified in a manner that causes an effect to

       [grizzly bears] that was not considered in the biological opinion or written

       concurrence.” 50 C.F.R. §402.16.

173. The original BA and BiOp/concurrence for the Project were prepared in

       2016. Subsequently, in 2018, the Forest Service amended its Forest Plan to

       add new management direction for grizzly bears, and remove the primary

       existing management direction for grizzly bears, and a programmatic BiOp

       was issued for these changes. The complete change in management


                                          39
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 41 of 53



      direction for grizzly bears is new information that changes the effects of the

      Project. Now that the Forest Plan has changed, the effects of the new

      management direction, as applied to this Project area, must be addressed in

      a site-specific Project consultation.

174. For example, the 2016 consultation for this Project fails to address the

      following 2018 requirements: (1) whether concurrent, temporary increases

      in OMRD or TMRD, or concurrent temporary decreases in secure core for

      projects occur in more than 3 adjacent grizzly bear management subunits;

      (2) whether on-the-ground project implementation exceeds five years within

      a grizzly bear subunit; (3) whether temporary deviations from baseline

      conditions – calculated using a ten-year running average – will exceed a

      five percent increase for OMRD, a three percent increase for TMRD, or a

      two percent decrease for security core. None of these requirements are

      analyzed in the 2016 Project consultation.

175. Additionally, there is new information regarding road density in the Arrastra

      subunit. While the 2016 Project consultation assumed that the Travel Plan

      had been fully implemented in the Arrastra subunit, thereby bringing TMRD

      down to 17%, the programmatic BiOp on the grizzly bear forest plan

      amendment discloses that the existing condition of TMRD is actually 21%

      and the Forest Service has disclosed that as of June 2020, no roads have


                                         40
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 42 of 53



      been decommissioned in the Arrastra subunit. In other words, the baseline

      road density used by the agencies in the 2016 Project consultation to

      analyze impacts to grizzly bears was wrong, and therefore the resulting

      conclusions were arbitrary and capricious. The agency’s continued reliance

      on this false information is also arbitrary and capricious.

176. For these reasons, the agencies’ failure to reinitiate ESA consultation for

      grizzly bears for the Project violates the ESA.

                         SECOND CLAIM FOR RELIEF

        The agencies’ failure to reinitiate ESA consultation for the Project

                for lynx and lynx critical habitat violates the ESA.

177. All previous paragraphs are incorporated by reference.

178. Reinitiation of ESA consultation is required because either “new

      information reveals effects of the action that may affect [lynx &/or critical

      habitat] in a manner or to an extent not previously considered” and/or

      because the Project has been “subsequently modified in a manner that

      causes an effect to [lynx &/or critical habitat] that was not considered in the

      biological opinion or written concurrence.” 50 C.F.R. §402.16.

179. Lynx. The original BA and BiOp/concurrence for the Project were

      prepared in 2016. The Park Creek fire burned through the Project area in

      2017 and significantly changed the baseline for lynx. Before the fire, the


                                         41
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 43 of 53



      Project would have resulted in early stand initiation in BL-07 of 6%; after

      the fire, the Project will result in early stand initiation in BL-07 of 25%.

      These different numbers result in a different effect on lynx. The best

      available science, which must be applied in an ESA consultation, indicates

      that lynx reproduction declines once regeneration is above 15%. Therefore,

      because the 15% threshold was not exceeded pre-fire, but will be exceeded

      post-fire, there is a biologically significant new effect on lynx from this

      Project. This effect was not addressed in the original Project BA. It must be

      addressed during reinitiation of consultation on the Project.

180. Critical Habitat. The original BA and BiOp/concurrence for the Project

      were prepared in 2016. Subsequently, in October 2017, the U.S. Fish and

      Wildlife Service issued a programmatic Biological Opinion for the impact

      of the Northern Rockies Lynx Management Direction on lynx critical

      habitat. Reinitiation of consultation is required for the Project for lynx

      critical habitat to (1) prepare a second-tier consultation to “reference back to

      [the programmatic] biological opinion to ensure that the effects of specific

      projects under consultation are commensurate with the effects anticipated in

      [the programmatic] biological opinion,” (2) address whether the Project will

      impact matrix habitat located between foraging/denning habitat patches,

      which requires a map of these areas overlaid with a map of Project units, (3)


                                          42
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 44 of 53



      disclose the baseline amount of PCE1a within the Project area, as well as

      the amount affected by the Project, and (4) provide the updated baseline

      post-Park Creek fire and conduct an analysis of impacts to critical habitat

      based on that new baseline.

181. For these reasons, the agencies’ failure to reinitiate ESA consultation for

      lynx and lynx critical habitat for the Project violates the ESA.

                          THIRD CLAIM FOR RELIEF

        The agencies’ failure to reinitiate ESA consultation for the Project

             for bull trout/bull trout critical habitat violates the ESA.

182. All previous paragraphs are incorporated by reference.

183. Reinitiation of ESA consultation is required for bull trout & critical habitat

      because either “new information reveals effects of the action that may affect

      [bull trout & critical habitat] in a manner or to an extent not previously

      considered” and/or because the Project has been “subsequently modified in

      a manner that causes an effect to [bull trout & critical habitat] that was not

      considered in the biological opinion or written concurrence.” 50 C.F.R.

      §402.16.

184. Post-fire conditions in the Project area will result in a degraded baseline for

      bull trout and bull trout critical habitat due to increased stream

      sedimentation and higher water temperatures from cover removal. When


                                         43
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 45 of 53



      the impacts of the Project are added to this newly degraded baseline and

      new reasonably foreseeable sedimentation effects from the fire, the impacts

      to bull trout and critical habitat from this Project will be different than those

      effects previously analyzed in the 2016 BA. These new effects must be

      addressed in a reinitiated ESA consultation for the Project for bull trout and

      bull trout critical habitat.

185. For these reasons, the agencies’ failure to reinitiate ESA consultation for

      bull trout and bull trout critical habitat for the Project violates the ESA.

                          FOURTH CLAIM FOR RELIEF

            The Project and Project EIS analysis of elk and elk habitat

                          violate NEPA, NFMA, and APA.

186. All previous paragraphs are incorporated by reference.

187. The Forest Service’s conclusion in the Project EIS that it is conserving

      adequate and “well-distributed” habitat for elk that will maintain hunting

      opportunities is arbitrary and capricious.

188. The facts demonstrate that the Project area fails every quantitative metric

      used to determine whether elk habitat is well-distributed and adequate for

      hunting opportunities: (1) Forest Plan Standard 3 - Hiding Cover, (2) Forest

      Plan Standard 3 - Thermal Cover, (3) Forest Plan Standard 4a - Open Road

      Density & Hiding Cover, (4) Habitat Effectiveness, (5) Hillis Elk Security at


                                          44
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 46 of 53



      Elk Herd Unit level (i.e., including all lands), and (6) Hillis-derived Elk

      Security at Elk Analysis Unit level (i.e., lands within National Forest

      boundary).

189. In violation of NEPA, the EIS misrepresents or fails to accurately disclose

      the findings of FWP regarding elk security and elk objectives on the

      Lincoln Ranger District, as well as the best available science regarding

      displacement of elk from degraded public lands onto private lands and the

      resulting impacts to hunting opportunities.

190. For example, the EIS misrepresents the status of the most important elk

      objective in Hunting District 281 - bull/cow ratio. The EIS represents that

      on average, the objective for bull/cow ratio in HD 281 has been met for the

      past several years. To the contrary, FWP has informed the Forest Service

      that the bull/cow ratio for HD 281 is “consistently well below the

      objective.”

191. Additionally, the EIS incorrectly implies or represents that elk population

      numbers are appropriate indicators for the adequacy of elk habitat. FWP

      has informed the Forest Service that total number of elk is not a correct

      measure of whether or not adequate secure big game habitat is available on

      Forest Service lands: “This is inappropriate because the correct measures of

      big game security are annual bull survival rates and the degree to which big


                                         45
      Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 47 of 53



      game are retained on public land during the fall hunting season.”

192. Furthermore, the EIS does not adequately disclose or address the

      displacement of elk from public land to private land during hunting season

      due to inadequate security habitat on National Forests. FWP has informed

      the Forest Service that “[a]lthough elk populations have generally increased

      in hunting districts that include Helena National Forest land since adoption

      of the 1986 [Helena National Forest] Forest Plan, the number of elk that

      spend summer and fall on the Lincoln Ranger District (LRD) have not. . . .

      FWP recommends that land managers provide enough secure habitat during

      fall to meet annual bull survival objectives while maintaining general bull

      harvest opportunity. . . . Neither public land populations nor bull ratios in

      the Lincoln valley have increased despite the near elimination of antlerless

      harvest opportunity and the adoption of spike-bull harvest restrictions. In

      contrast, the number of elk that spend the majority of the year on some

      nearby private lands has increased dramatically between 1986 and 2013.

      FWP has consistently urged the [Helena National Forest] to increase

      functional fall habitat security on the Lincoln Ranger District . . . .”

193. In violation of NFMA and NEPA, the Forest Service has not demonstrated

      compliance with the Montana Elk-Logging Study Recommendation for

      Road Management as required by the Forest Plan. The Road Management


                                          46
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 48 of 53



      requirement states: “Where maintenance of elk habitat quality and security

      is an important consideration, open road densities should be held to a low

      level, and every open road should be carefully evaluated to determine the

      possible consequences for elk.”

194. The Forest Service has failed to demonstrate compliance with the

      requirement to hold open road densities to a low level. To the contrary, the

      EIS demonstrates that the Project area fails every quantitative metric of

      what constitutes low open road density: (1) Forest Plan Standard 4a, (2) the

      50% Habitat Effectiveness threshold, (3) the 30% Hillis elk security

      threshold for entire Elk Herd Units, and (4) the 50% Hillis-derived elk

      security threshold for Elk Analysis Units (i.e., the portion of an Elk Herd

      Unit that falls within a National Forest boundary).

195. Moreover, the Montana Elk-Logging Study states that “open road densities

      are low” if there is “less than 0.5 mile of road per square mile.” The Project

      fails to meet this definition of low open road density as well.

196. For the above-stated reasons, the Project and the Project EIS violate NEPA,

      NFMA, and the APA.

                          FIFTH CLAIM FOR RELIEF

The site-specific Forest Plan amendment and agency practice of issuing successive

     site-specific amendments to evade analysis of a “significant” Forest Plan


                                         47
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 49 of 53



                 amendment violate NFMA, NEPA, and the APA.

197. All previous paragraphs are incorporated by reference.

198. A Record of Decision may only be issued after completion of an EIS.

199. An EIS must include an analysis of reasonable alternatives.

200. Thus, a Forest Plan amendment that is authorized in a Record of Decision

      and analyzed in an EIS must include an analysis of reasonable alternatives

      for the Forest Plan amendment.

201. The Forest Service chose to apply the 1982 NFMA regulations to the Forest

      Plan amendment that was issued with the Project.

202. In order to ensure viability, the 1982 regulations require that the Forest

      Service ensure that wildlife habitat is well-distributed throughout a planning

      area.

203. The 1982 regulations require the Forest Service to assess the suitability of

      habitat for management indicators species on “the basis of available

      scientific information.”

204. The 1982 regulations require the Forest Service to state and evaluate forest

      planning alternatives “in terms of both amount and quality of habitat and of

      animal population trends of the management indicator species.”

205. The 1982 regulations require the Forest Service to consult with biologists

      from “State fish and wildlife agencies” to coordinate planning for fish and


                                         48
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 50 of 53



      wildlife.

206. The 1982 regulations require the the Forest Service to consider “[a]ccess

      and dispersal problems of hunting . . . .”

207. In this case, the Forest Service failed to analyze any alternatives for the

      Forest Plan amendment, even though it chose to document its decision in a

      ROD and EIS.

208. A reasonable alternative for the Forest Plan amendment would be an

      alternative that complies with the 1982 planning regulation by using current

      science and consultation with State FWP biologists to (a) ensure well-

      distributed habitat for elk throughout the planning area, and (b) address

      access and dispersal problems during the hunting season. This could be

      done by proposing an alternative habitat standard, such as Hillis elk security

      (either 30% of an Elk Herd Unit or 50% of an Elk Analysis Unit), in place

      of the existing Forest Plan Standard 4a. Simply removing Forest Plan

      standards and replacing them with nothing is not reasonable and does not

      comply with the 1982 planning regulations or NEPA.

209. Additionally, in this case, the Forest Service failed to analyze the

      cumulative effects of reasonably foreseeable site-specific Forest Plan

      amendments to exempt other projects from Standards 3 and/or 4a. The

      analysis for the amendment only discloses past and present amendments; it


                                         49
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 51 of 53



      does not disclose any reasonably foreseeable amendments. This omission

      violates NEPA. Native Ecosystems Council v. Dombeck, 304 F.3d 886, 896

      (9th Cir. 2002).

210. A significant forest plan amendment must “follow the same procedure as

      that required for development and approval of a forest plan.” 36 C.F.R.

      §219.10 (f) (1982). The required procedure is set forth in the regulations.

      36 C.F.R. §219.12 (1982).

211. A forest plan amendment may be significant if it (1) significantly alters

      goals or objectives, (2) results in a non-minor change in standards or

      guidelines, (3) significantly alters the long-term relationship between levels

      of goods and services originally projected, or (4) affects land and resources

      throughout a large portion of the planning area. See Forest Service Manual

      1926.51, 1926.52.

212. In this case, the Forest Service has repeatedly issued “site-specific” Forest

      Plan amendments to avoid complying with Forest Plan Standards 4a and 3.

      The Forest Service has issued at least eight such exemptions prior to this

      Project; this Project includes another exemption; and there are at least three

      reasonably foreseeable projects that also may include this exemption.

213. Montana FWP has indicated that there is a serious problem with elk being

      displaced from insecure National Forest lands onto private land during


                                         50
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 52 of 53



      hunting season. Repeatedly exempting logging and roading projects from

      the only quantitative limits on logging and roading on this National Forest

      exacerbates this elk displacement problem and (a) results in a failure to

      comply with Forest Plan objectives and goals to maintain elk habitat and

      hunter opportunity, (b) results in a major change to standards and guidelines

      intended to maintain elk habitat and hunter opportunity, (c)significantly

      limits hunter opportunity on this Forest, and (d) affects a large portion of

      this National Forest that is reasonably available to the public for hunting.

214. For these reasons, the Forest Service’s practice of routinely exempting

      projects from Standards 3 and 4a amounts to a significant change to the

      Forest Plan, which requires analysis under 36 C.F.R. §219.10 (f) and 36

      C.F.R. §219.12.

215. The Forest Service’s failure to analyze a reasonable range of alternatives

      and assess the cumulative effects of reasonably foreseeable actions for the

      Forest Plan amendment, failure to demonstrate compliance with the 1982

      planning regulation requirements, and practice of issuing successive site-

      specific amendments to evade the analysis of what is actually a significant

      Forest Plan amendment violate the APA, NEPA, and NFMA.

                          VIII. RELIEF REQUESTED

      For all of the above-stated reasons, Plaintiffs request that this Court award


                                         51
       Case 9:20-cv-00179-DWM Document 1 Filed 12/11/20 Page 53 of 53



the following relief:

A.    Declare that the implementation of the Project and/or Forest Plan

      amendment violate the law;

B.    Vacate the Project decision or enjoin implementation of the Project;

C.    Award Plaintiffs their costs, expenses, expert witness fees, and reasonable

      attorney fees under EAJA and/or the ESA; and

D.    Grant Plaintiffs any such further relief as may be just, proper, and equitable.



Respectfully submitted this 11th Day of December, 2020.



                         /s/ Rebecca K. Smith
                         Rebecca K. Smith
                         PUBLIC INTEREST DEFENSE CENTER, PC

                         Timothy M. Bechtold
                         BECHTOLD LAW FIRM, PLLC


                         Attorneys for Plaintiffs




                                         52
